Fourth Court of Appeals
                                       San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-20-00565-CV

                    IN THE INTEREST OF T.A.G., J.Y.G., and N.J.G., Children

                      From the 288th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2020PA00099
                         Honorable Charles E. Montemayor, Judge Presiding

Opinion by:       Rebeca C. Martinez, Chief Justice

Sitting:          Rebeca C. Martinez, Chief Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

Delivered and Filed: May 19, 2021

AFFIRMED

           J.G. (“Father”) appeals the trial court’s order terminating his parental rights to the children

who are the subject of this suit. He argues the evidence is legally and factually insufficient to

support the trial court’s findings as to the existence of a predicate ground under Texas Family

Code section 161.001(b)(1) and that termination is in the children’s best interest. Father also

challenges the conservatorship finding. We affirm.

                                              BACKGROUND

           This case concerns three children: T.A.G., who was 14 at the time of trial in November

2020; J.Y.G., who was 12; and N.J.G., who was 10. On January 14, 2020, the Texas Department

of Family and Protective Services (the “Department”) filed a petition to terminate Father’s parental

rights. The petition lists Father as the presumed father of J.Y.G. and N.J.G. and the alleged father
                                                                                      04-20-00565-CV


of T.A.G. The Department also sought termination of the parental rights of the mother of the

children (“Mother”). In November 2020, the trial court held a trial via Zoom and issued an order

terminating the rights of Mother and Father. Only Father appeals.

       A Department investigator testified that the children came into the Department’s care

following intakes alleging that Mother was using illegal substances, did not have the children in

school, had the children stealing, and that Mother had been arrested for possession of

methamphetamine. According to the investigator, Father was rarely in contact with the children

and did not have a home for the children to live in. At the time the investigation began, J.Y.G.

was living with her paternal grandmother and was in school. The other children, N.J.G. and

T.A.G., were living with Mother, had been living in hotels, and had not been in school for over a

year. According to the investigator, J.Y.G. stated that her parents were using drugs. The

investigator testified that, at the time of the investigation, she had concerns with Mother’s and

Father’s drug use and not having stable housing.

       The Department’s caseworker testified that she had concerns for the children because the

parents stopped visiting or participating in any services. Following the removal of the children,

the Department created a service plan for Father. As part of this court-ordered plan, Father was

required to complete a drug assessment and attend parenting classes. The caseworker reviewed

the plan with Father, and Father signed it. However, Father did not complete any of the services

his plan required of him.

       The caseworker testified that T.A.G. stated there was not enough food to eat sometimes.

She also testified that Father stated he was self-employed as a contractor, but he never provided

proof of his job or earnings and did not secure housing at any point throughout the case. According

to the caseworker, at the time of trial, Father had not had any contact with the children since April

3, 2020. She stated that the children told her they were concerned about Father because they had


                                                -2-
                                                                                        04-20-00565-CV


not heard from him, except for the occasional texts or calls their grandmother told them about.

The caseworker testified that she does not believe it is in the best interest for the children to return

to Father because Father had not met the children’s basic needs by providing adequate food,

shelter, or education to them. The caseworker also testified that she remained concerned about

Father’s drug activity because Father has failed to complete any drug tests.

       Father testified that, at the commencement of the case and at the time of trial, he did not

have housing. He further testified that he could not complete his parent-child visitations or

parenting classes due to the COVID-19 pandemic, which removed visits and classes to a virtual

environment. Father did not own a computer; he only had a cellular telephone. According to

Father, he could not meet virtually with the children on his phone due to poor service and inability

to see them on the camera. Father testified that he had not completed any of the services he was

ordered to complete on the service plan.

       At the time of trial, the children were placed with their paternal grandmother and were

thriving. According to the investigator, the placement met all the children’s needs and there were

no barriers to the paternal grandmother adopting the children.

       Based on this evidence, the trial court ordered the termination of Mother’s and Father’s

parental rights to T.A.G., J.Y.G., and N.J.G. pursuant to section 161.001 of the Texas Family Code.

The order also appointed the Department as managing conservator of the children. Father timely

appealed.

                                       STANDARD OF REVIEW

       A parent-child relationship may be terminated only if the trial court finds by clear and

convincing evidence one of the predicate grounds enumerated in section 161.001(b)(1) of the

Family Code and that termination is in a child’s best interest.              TEX. FAM. CODE ANN.

§ 161.001(b)(1), (2). Clear and convincing evidence requires “proof that will produce in the mind


                                                  -3-
                                                                                       04-20-00565-CV


of the trier of fact a firm belief or conviction as to the truth of the allegations sought to be

established.” Id. § 101.007. We review the legal and factual sufficiency of the evidence under the

standards of review established by the Texas Supreme Court in In re J.F.C., 96 S.W.3d 256, 266–

67 (Tex. 2002). Under a legal sufficiency review, we must “look at all the evidence in the light

most favorable to the finding to determine whether a reasonable trier of fact could have formed a

firm belief or conviction that its finding was true.” Id. at 266. “[A] reviewing court must assume

that the factfinder resolved disputed facts in favor of its finding if a reasonable factfinder could do

so.” Id. Under a factual sufficiency review, we “must give due consideration to evidence that the

factfinder could reasonably have found to be clear and convincing.” Id. “If, in light of the entire

record, the disputed evidence that a reasonable factfinder could not have credited in favor of the

finding is so significant that a factfinder could not reasonably have formed a firm belief or

conviction, then the evidence is factually insufficient.” Id.

       Under both standards, “[t]he trial court is the sole judge of the weight and credibility of the

evidence[.]” In re F.M., No. 04-16-00516-CV, 2017 WL 393610, at *4 (Tex. App.—San Antonio

Jan. 30, 2017, no pet.) (mem. op.). We “must give due deference to a jury’s factfindings . . . and

should not supplant the jury’s judgment with [our] own.” In re H.R.M., 209 S.W.3d 105, 108 (Tex.

2006) (per curiam).

                                       PREDICATE GROUNDS

       The trial court found the Department had proved statutory ground section

161.001(b)(1)(O). Subsection (O) allows for termination of parental rights if the trial court finds

by clear and convincing evidence that the parent has “failed to comply with the provisions of a

court order that specifically established the actions necessary for the parent to obtain the return of

the child who has been in the permanent or temporary managing conservatorship” of the

Department “for not less than nine months as the result of the child’s removal from the parent


                                                 -4-
                                                                                     04-20-00565-CV


under Chapter 262 for the abuse or neglect of the child.”            See TEX. FAM. CODE ANN.

§ 161.001(b)(1)(O); see also id. §§ 262.001–.352. Father argues the evidence as to this finding is

insufficient because it is conclusory and requires the court to make inferences instead of

conclusively demonstrating that he failed to complete his service plan. According to Father, he

attempted to comply with the requirements of his service plan but was unable to do so because the

COVID-19 pandemic required all services to be conducted virtually, which posed difficulties for

him.

       The court approved Father’s service plan and ordered compliance with its terms. Father

signed the service plan, and the trial court took judicial notice of its requirements. The service

plan required Father to: (1) maintain stable housing and employment; (2) complete parenting

classes; (3) complete a scheduled drug assessment, including participation in random urine

analysis and hair-follicle drug testing; (4) submit to a psychological evaluation; and (5) build a

support network to assist him in caring for the children.

       The evidence shows Father did not complete any of the court-ordered services, which

provides a basis for termination under subsection O. See In re I.L.G., 531 S.W.3d 346, 355–56

(Tex. App.—Houston [14th Dist.] 2017, pet. denied). Father was required to complete a drug

assessment, which included submitting to random urine analysis and hair-follicle drug testing.

Father did not submit to any of the required drug tests. Father testified he did not attend because

he was out of town on the date of his first scheduled appointment and arrived at the drug testing

site too late. Father stated that he tried to attend his drug testing two more times but was unable

to do so.

       Additionally, the service plan mandated that Father participate in parenting classes, and the

evidence shows that Father did not complete his parenting classes. Father testified that he




                                                -5-
                                                                                      04-20-00565-CV


attempted to begin the parenting classes via Zoom, but that he could only call in; however, video

participation was required.

       Furthermore, the service plan required Father to maintain stable housing and income, and

to show proof of such income. The evidence shows that Father neither maintained stable housing

nor showed proof of income. Father did not have a home when the case began, and he testified

that he did not have housing at the time of trial. Father testified that he was self-employed as a

contractor, but he failed to provide any proof of his income, such as paycheck stubs or receipts of

payments.

       Father argues that he could not complete his services because of the requirements for

virtual participation that were imposed during the COVID-19 pandemic. He contends he did not

have a computer and his phone only allowed him to participate on Zoom conferences with audio

and not also with video. While Father’s testimony, if credited, could excuse his failure to complete

parenting classes, the testimony does not explain or excuse Father’s failure to complete his

mandated drug assessment or the requirement of his service plan that he maintain stable housing

and income. Evidence of Father’s failure to complete his drug assessment and show proof of stable

housing and employment, as ordered by the trial court, is legally and factually sufficient evidence

to support the subsection O finding. See In re Z.M.M., No. 04-18-00099-CV, 2019 WL 4805399,

at *5 (Tex. App.—San Antonio Oct. 2, 2019, no pet.) (mem. op.) (holding that evidence of one

unexcused violation of a trial court’s order was sufficient to support the trial court’s subsection O

finding); see also In re S.J.R.-Z., 537 S.W.3d 677, 690 (Tex. App.—San Antonio 2017, pet. denied)

(“Texas courts generally take a strict approach to subsection (O)’s application.” (quoting In re

C.A.W., No. 01-16-00719-CV, 2017 WL 929540, at *4 (Tex. App.—Houston [1st Dist.] Mar. 9,

2017, no pet.) (mem. op.))).




                                                -6-
                                                                                      04-20-00565-CV


        Reviewing the evidence under the applicable standards, we conclude the evidence is legally

and factually sufficient to support the trial court’s finding that Father failed to comply with the

provisions of a court order establishing the actions necessary for him to obtain the return of his

children. See TEX. FAM. CODE ANN. § 161.001(1)(O). Having concluded the evidence is sufficient

to support the trial court’s finding under subsection O, we need not review the sufficiency of the

evidence to support the subsection N finding. See In re A.R.R., No. 04-18-00578-CV, 2018 WL

6517148, at *1 (Tex. App.—San Antonio Dec. 12, 2018, pet. denied) (mem. op.) (explaining that

an appellate court can affirm on any one predicate ground when also finding that termination is in

a child’s best-interest).

                                          BEST INTEREST

        Father also challenges the legal and factual sufficiency of the trial court’s best interest

finding. See TEX. FAM. CODE ANN. § 161.001(b)(2). There is a strong presumption that keeping

a child with a parent is in a child’s best interest. In re R.R., 209 S.W.3d 112, 116 (Tex. 2006) (per

curiam). However, it is equally presumed that “the prompt and permanent placement of the child

in a safe environment is . . . in the child’s best interest.” TEX. FAM. CODE ANN. § 263.307(a). In

determining whether a child’s parent is willing and able to provide the child with a safe

environment, we consider the factors set forth in Texas Family Code section 263.307(b). See id.

§ 263.307(b).

        Our best interest analysis is also guided by consideration of the non-exhaustive Holley

factors. See Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976). These factors include: (1)

the child’s desires; (2) the child’s present and future emotional and physical needs; (3) any present

or future emotional and physical danger to the child; (4) the parental abilities of the individuals

seeking custody; (5) the programs available to assist the individuals seeking custody to promote

the child’s best interest; (6) the plans for the child by the individuals or agency seeking custody;


                                                -7-
                                                                                       04-20-00565-CV


(7) the stability of the home or proposed placement; (8) the parent’s acts or omissions which may

indicate that the existing parent-child relationship is improper; and (9) any excuse for the parent’s

acts or omissions. See id.; accord In re E.C.R., 402 S.W.3d 239, 249 n.9 (Tex. 2013). The

Department is not required to prove each factor, and the absence of evidence regarding some of

the factors does not preclude the factfinder from reasonably forming a firm conviction that

termination is in a child’s best interest, particularly if the evidence is undisputed that the parent-

child relationship endangered the safety of the child. See In re C.H., 89 S.W.3d 17, 27 (Tex. 2002).

The focus of our review is whether the evidence, as a whole, is sufficient for the trial court to have

formed a firm conviction or belief that termination of the parent-child relationship is in the best

interest of the child. Id. Evidence supporting the termination of parental rights under subsection

161.001(b)(1) is also probative of best interest. Id. at 28.

       Here, the trial court’s finding is supported by legally and factually sufficient evidence. The

evidence shows Father did not comply with his service plan requirements. The caseworker

testified, and Father agreed, that he failed to complete any of his court ordered services. See In re

A.M.S., No. 04-18-00973-CV, 2019 WL 2194067, at *6 (Tex. App.—San Antonio May 22, 2019,

no pet.) (mem. op.) (“A parent’s non-compliance with the court-ordered service plan is probative

with regard to a best interest determination.”); see also In re I.L.G., 531 S.W.3d at 355–56

(pointing out that a parent’s failure to comply with a court ordered service plan goes to the best-

interest determination); TEX. FAM. CODE ANN. §§ 263.307(b)(10), (11). The investigator testified

that Father failed to seek assistance on how to navigate his services virtually and that some

programs, such as the one for his parenting classes, indicated they would have assisted Father if

he had requested it. See TEX. FAM. CODE ANN. § 263.307(b)(10), (11) (providing courts may

consider willingness and ability of the child’s family to seek out, accept, and complete counseling

services and willingness and ability of the child’s family to effect positive environmental and


                                                 -8-
                                                                                      04-20-00565-CV


personal changes within a reasonable period of time); In re A.N., No. 04-19-00584-CV, 2020 WL

354773, at *4 (Tex. App.—San Antonio Jan. 22, 2020, no pet.) (mem. op.) (“A fact finder may

infer from a parent’s failure to take the initiative to complete the services required to regain

possession of h[er] child that [s]he does not have the ability to motivate h[er]self to seek out

available resources needed now or in the future.” (quoting In re J.M.T., 519 S.W.3d 258, 270 (Tex.

App.—Houston [1st Dist.] 2017, pet. denied))). Based on this testimony, the trial court could have

reasonably determined that Father’s failure to comply with his service plan requirements indicates

that he did not have the motivation or willingness to take advantage of the services offered to him

by the Department, casting doubt on his parenting abilities. See In re I.L.G., 531 S.W.3d at 355–

56; see also TEX. FAM. CODE ANN. § 263.307(b)(10), (11); Holley, 544 S.W.2d at 371–72.

       The Department also presented evidence that Father had not had any contact with the

children, other than several texts and phone calls through their paternal grandmother, since April

2020. A parent’s lack of contact with the child supports a best interest finding. See In re R.A.G.,

545 S.W.3d 645, 654 (Tex. App.—El Paso 2017, no pet.).

       Father’s service plan required him to provide proof of employment and stable housing,

which Father did not provide. See In re L.G.R., 498 S.W.3d 195, 205 (Tex. App.—Houston [14th

Dist.] 2016, pet. denied) (“A child’s need for permanence through the establishment of a stable,

permanent home has been recognized as the paramount consideration in a best interest

determination.” (internal citation omitted)); see also In re K.J.G., No. 04-19-00102-CV, 2019 WL

3937278, at *5 (Tex. App.—San Antonio Aug. 21, 2019, pet. denied) (mem. op.) (considering a

parent’s failure to obtain and maintain stable housing supportive of the trial court’s best interest

finding because the parent’s conduct subjected her children to a life of uncertainty and instability).

According to the testimony, when the case began, Father did not have housing, J.Y.G. was living

with her paternal grandmother, and N.J.G. and T.A.G. were living in hotels with Mother. At the


                                                 -9-
                                                                                       04-20-00565-CV


time of trial, Father testified that he did not have housing and, when asked where he lived, he stated

he was “between places.” While Father stated that he was self-employed as a contractor and would

give money to his mother, whom the children were living with, the caseworker testified that Father

failed to provide proof of any income or employment. See In re D.M.H., No. 04-19-00034-CV,

2019 WL 2518170, at *2 (Tex. App.—San Antonio June 19, 2019, no pet.) (mem. op.) (affirming

best-interest determination and noting as to stability that the evidence included testimony that an

unemployed parent relied on charitable organizations and family to pay her rent and living

expenses).

       Finally, the Department presented evidence that the children were thriving in their

placement with their paternal grandmother. The caseworker testified that the children’s paternal

grandmother has provided for all of the children’s needs, ensured that they were in school, and

provided a safe environment for them. See Holley, 544 S.W.2d at 372 (considering plans for

children by those seeking custody in best interest analysis); see also TEX. FAM. CODE ANN.

§ 263.307(b)(5) (providing that a court may consider whether the child is fearful of living in or

returning to the child’s home).

       After reviewing the evidence in the light most favorable to the trial court’s finding, we

conclude a reasonable factfinder could have formed a firm belief or conviction that termination of

Father’s parental rights was in the best interest of T.A.G., J.Y.G., and N.J.G. In re J.F.C., 96

S.W.3d at 266. Moreover, after reviewing all the evidence, we conclude the evidence contrary to

the trial court’s finding is not so significant that a factfinder could not have formed a firm belief

or conviction in favor of that finding. Id. Therefore, we hold the evidence is legally and factually

sufficient to support the trial court’s finding that termination of Father’s parental rights was in the

children’s best interest. See TEX. FAM. CODE. ANN. § 161.001(b)(2).




                                                 - 10 -
                                                                                      04-20-00565-CV


                                       CONSERVATORSHIP

       We review the trial court’s appointment of a nonparent as sole managing conservator for

an abuse of discretion, and we will reverse that appointment only if we determine it is arbitrary or

unreasonable. In re J.A.J., 243 S.W.3d 611, 616 (Tex. 2007). Having determined the evidence is

legally and factually sufficient to support the termination of Father’s parental rights, we further

hold the trial court did not abuse its discretion in appointing the Department as the managing

conservator of the children. See In re L.G.R., 498 S.W.3d at 207 (concluding no abuse of discretion

in conservatorship finding where the evidence was sufficient to support termination of parental

rights). We overrule Father’s issue as to the conservatorship finding.

                                            CONCLUSION

       We affirm the trial court’s order.

                                                  Rebeca C. Martinez, Chief Justice




                                               - 11 -